Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Snead (US 9,266,198) in view of Uratani (US 4,101,755) and Pan et al (US 2006/0144835).

Snead discloses regarding claim 1, a cart/carriage/moving platform 100/120 which is coupled to a track (See Column 3, Line 50 – Column 4, Line 4), the cart, an index assembly/bar 180 which is coupled via a hinge 213 to allow pivoting. (See Fig 3) and an indexing bar 225, 228, 229, 230 which is configured to traverse along the index bar in a “vertical” direction. (See Column 6, Line 55 – Column 7, Line 12) The device in Snead would be connected to a wire feed assembly however, Snead fails to disclose the wire feed configured to distribute wire feed. 

Uratani discloses regarding claims 1 and 2, a wire feed assembly 60 coupled to the carriage as shown in Fig 1. It would have been obvious to adapt Snead in view of Uratani to provide the wire feed assembly on the carriage for feeding wire to the welding torch and to make the device a self-contained device. 

Snead discloses a height adjustment for the welding torch but fails to disclose the auto-height control unit for regulating the position of a weld torch.

Pan discloses regarding claim 1, height tracking for adjusting the height of the welding torch. (See Abstract and Paragraph [0102]) It would have been obvious to adapt Snead in view of Pan to provide the auto-height control for automatically controlling the height of the welding torch to account for variations in the welding surface as well as maintaining the desired weld quality. It has also been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. 

Snead discloses, regarding claim 3, the welding torch is adjustable via the angle control and the height control as shown in Figs 1-2, via knobs 214 and 230. Regarding claim 4, the index moves the torch in a first plane. 

Snead fails to disclose regarding claims 5-7, the auto height control moves the welding torch in a second linear plane. However, Pan discloses auto controlling the movement of the welding torch in three planes. It would have been obvious to adapt Snead in view of Pan to provide the auto height control moves the welding torch in a second linear plane for automatically controlling the height of the welding torch to account for variations in the welding surface as well as maintaining the desired weld quality.

Snead discloses regarding claims 8-10, as the angle of the index bar is adjustable it is adjustable based on the contour of a surface within a vessel. 

Snead discloses regarding claim 1, a cart/carriage/moving platform 100/120 which is coupled to a track (See Column 3, Line 50 – Column 4, Line 4), the cart, an index assembly/bar 180 which is coupled via a hinge 213 to allow pivoting. (See Fig 3) and an indexing bar 225, 228, 229, 230 which is configured to traverse along the index bar in a “vertical” direction. (See Column 6, Line 55 – Column 7, Line 12) As the angle of the index bar is adjustable it is adjustable based on the contour of a surface within a vessel. The device in Snead would be connected to a wire feed assembly however, Snead fails to disclose the wire feed configured to distribute wire feed. 

Uratani discloses regarding claims 11, a wire feed assembly 60 coupled to the carriage as shown in Fig 1. It would have been obvious to adapt Snead in view of Uratani to provide the wire feed assembly on the carriage for feeding wire to the welding torch and to make the device a self-contained device. 
Snead fails to disclose, regarding claims 12-13, 15, interchanging the index bar, cutting the index bar and detaching a mounting plate. It would have been obvious to interchange the bar, cut the bar or detach a mounting plate for configuring the device based on the desired application and/or assembling or disassembling the device. 

Snead discloses, regarding claim 16, the welding torch is adjustable via the angle control and the height control as shown in Figs 1-2, via knobs 214 and 230.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/4/2022